Case 2:14-cV-00167-SRC-CLW Document 60-1 Filed 03/08/19 Page 1 of 2 Page|D: 750

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TEXAS EASTERN TRANSMISSION, LP, a .
limited partnership of the State of Delaware : Civil Action No. l4-l67-SRC-CLW

Plaintiff,

v.
0.077 Acres of Land, More or Less, In The City : CONSENT ORDER FOR DISBURSEMENT
of Jersey City, Hudson County, New Jersey; : OF FUNDS FROM COURT REGISTRY
COLES JERSEY DEVELOPMENT CO., LLC;
OGDEN REALTY CO.; JANE AND JOHN
DOES l through 50 (fictitious name defendants); :
and ABC BUSINESS ENTITIES l through 50

(fictitious name defendants),

Defendants.

CONSENT ORDER FOR DISBURSEMENT OF FUNDS FROM COURT REGISTRY

Whereas, on Noveinber 5, 2015, Plaintiff, Texas Eastern Transinission, LP, deposited the
sum of $255,000.00 in the Court Registry Investment System (Docket Entry 29); and

Whereas Plaintiff and Defendant, Coles Jersey Development Co., LLC, have resolved
this inatter;

Now, therefore, Plaintiff and Defendant, by and through their undersigned counsel,
pursuant to Fed. R. Civ. Pro. 67 and Local Civil Rule 67. l(b), stipulate and request entry of this
Consent Order directing the Clerk of Court to disburse the $255,000.00 deposited in the
Registry, plus all accrued interest, less any administrative fees, payable to “Texas Eastern
Transmission, LP” c/o Jeffrey D. Smith, Esq., DeCotiis, FitzPatrick, Cole & Giblin, LLP, 500

Frank W. Burr Blvd., Teaneck, New Jersey 07666.

Case 2:14-cV-00167-SRC-CLW Document 60-1 Filed 03/08/19 Page 2 of 2 Page|D: 751

 

/S/Je@rey D. Smilh /s/ ChristOQ/zer J. Dalton

Jeffrey D. Smith, Esq. Christopher J. Dalton, Esq.
DeCotiis, FitzPatrick, Cole & Giblin, LLP Buchanan Ingersoll & Rooney PC
Glenpointe Centre West 550 Broad Street, Suite 810

500 Frank W. Burr Blvd. Newark, New Jersey 07102
Teaneck, New Jersey 07666 Telephone: (973) 273-9800
Attorneysfor Plaintiff Attorneysfor De_fendant

Dated: March 6, 2019 Dated: March 6, 2019

 

 

 

 

I recommend approval of the above order and declare that no lien or other claim against

monies deposited in the Registry of the Court in this matter is on file in my office as of the date

 

 

hereof.

Date__ William T. Walsh, Clerk

SO ORDERED.

Date_ Hon. Stanley R. Chesler, U.S.D.J.

